Exhibit 10.2 AMENDMENT TO SHARE EXCHANGE AND CONTRIBUTION AGREEMENT This Amendment is entered into as of September 28, 2012 and amends that certain Share Exchange and Contribution Agreement (the Agreement) among LifeMap Sciences, Inc., a California corporation (the Company) and Alfred D. Kingsley and Greenway Partners, L.P. (collectively, Investor). 1.The definition of Second Outside Date found is Section 1(j) of the Agreement is amended to read:“Second Outside Date” means November 30, 2012. 2.All other terms of the Agreement remain in full force and effect. IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and year first written above. LIFEMAP SCIENCES, INC. By: /s/ Kenneth S. Elsner Title: Chief Operating Officer /s/ Alfred D. Kinsgley Alfred D. Kingsley Greenway Partners, L.P. By: Greenhouse Partners, L.P., its general partner By: /s/ Alfred D. Kinsgley Alfred D. Kingsley, General Partner
